--------------------------------------------------------------------------------

Exhibit 10.18
CALIFORNIA
Brokerage Agreement




This Agreement made this 1st day of January, 2005 by and between Bristol West
Insurance Services of California, Inc. ("Bristol") and
_________________________________ a retail insurance brokerage ("Broker").




RECITALS


WHEREAS, Broker desires to procure from time to time for its clients various
insurance coverages offered by the Bristol;


WHEREAS, Bristol desires to make its insurance products available to Broker
where the terms are agreeable to both parties;


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties covenant and agree as follows:


AGREEMENT


I.
DEFINITIONS




 
(1)
"Agreement" means this Agreement, all Underwriting Guidelines, addenda,
attachments and modifications hereto, all of which shall constitute a part of
this Agreement.




 
(2)
"Commission" means the compensation payable to Broker hereunder, as set forth in
Exhibit # 1 to this Agreement.




 
(3)
"Policy(ies)" means any applications for insurance, insurance contracts
including any attached endorsements, and any related documents.




 
(4)
"Underwriting Guideline(s)" means the manuals, rules, regulations, specific
instructions, and bulletins promulgated by Bristol with respect to the placement
or writing of any line or class of insurance.



II.
RELATIONSHIP



A.   It is understood and agreed that Broker is an independent contractor,
represents the applicant, and is not an agent of Bristol. Further, Broker
confirms and agrees that, as an independent contractor, Broker is not an
employee, partner or joint venturer of Bristol. Broker may conduct business with
such other companies as Broker deems appropriate. Broker has exclusive control
of its time and of the conduct of its business, and is responsible for all
expenses incurred in the operation of its business. 


B.   Broker warrants and represents that it will neither represent itself as an
agent, employee, partner or joint venturer of Bristol nor perform any act that
would typically be performed by an agent, employee, partner or joint venturer or
that would lead an applicant to believe Broker was an agent, employee, partner
or joint venturer of Bristol. In the event there is an allegation, demand,
claim, and/or litigation that Broker is acting as an agent of Bristol, Broker
shall indemnify and hold harmless Bristol pursuant to Section IX
(Indemnification of Bristol) below.



III.
BROKER'S AUTHORITY



A.   Bristol specifically herein grants to Broker the authority to submit to
Bristol applications for Bristol's insurance products, accept and remit to
Bristol premiums and other payments from Broker's clients, and deliver Policies
issued by Bristol, subject to and in compliance with this Agreement, the
Underwriting Guidelines and California law.


B.   It is understood and agreed that Broker has only that authority specified
in this Agreement. Should Broker perform any act inconsistent with the authority
granted herein, fail to perform any act specifically required herein, or fail to
comply with applicable laws or regulations governing Broker, Broker shall be
deemed by Bristol to be acting outside the scope of authority granted and shall
be in breach of this Agreement.


C.   Broker has no authority hereunder to bind insurance risks, only to submit
applications for such risks. No coverage shall be in effect on any such
application until the Policy is bound by Bristol. Bristol will bind coverage
only on risks that comply fully with its Underwriting Guidelines and only after
Broker has electronically submitted applications for such risks to Bristol.

Page - 1 -

--------------------------------------------------------------------------------



IV.
BROKER'S OBLIGATIONS



Broker understands and agrees to adhere to the following obligations. Failure to
comply with one or more of these obligations is a breach of this Agreement.


A.   Broker shall conduct business with Bristol in accordance with the
provisions of this Agreement. Broker agrees to comply with and be bound by the
Underwriting Guidelines, as modified and supplemented by Bristol in its sole and
absolute discretion from time to time.


B.   Broker shall adhere to all applicable laws and regulations, including
without limitation all laws and regulations pertaining to broker fee disclosures
and broker fiduciary duties.


C.   Broker shall, at its own cost and expense, purchase and maintain in force
so long as any Policy placed hereunder remains in effect, an Errors and
Omissions insurance policy with limits equal to or greater than $500,000 each
occurrence and $500,000 general aggregate. Broker shall provide Bristol with a
declaration page and, upon request, a certified copy, of said policy. Bristol
reserves the right to verify coverage at any time and immediately terminate this
Agreement if, in the sole and absolute discretion of Bristol, it deems Broker's
Errors and Omissions insurance policy to be unacceptable, in accordance with
Section XI, below.


D.   Bristol may furnish to Broker forms, stationary, and other supplies. All
such materials shall remain the sole property of Bristol. Broker shall within
seven (7) days of termination of this Agreement, or upon Bristol's demand,
return any and all materials and any other Bristol property provided to Broker
by Bristol.


E.   Broker shall not use the name, trade name, logo, trademark, or other
intellectual property of Bristol in any advertising or marketing.


F.   Broker shall not extend credit on behalf of Bristol.


G.   Broker shall remit all payments, forms and other documents to Bristol
pursuant to the provisions in this Agreement and in accordance with the
Underwriting Guidelines and all other policies and procedures provided to Broker
by Bristol.


H.   Broker has no authority to handle any claims on behalf of Bristol, except,
however, Broker shall, upon receipt of notice of a claim, immediately report any
such information received to Bristol. Broker agrees to cooperate fully in
Bristol's or its designee's investigation of any claims.


I.     Broker has no authority to make, alter, vary or discharge any Policy, to
extend the time for payment of premiums, to waive or extend any Policy term,
obligations or conditions, or to incur any liability on behalf of Bristol.


J.    Broker shall not assign, sell, or transfer through any means, any
materials, forms, documents or other things relating to the relationship defined
by this Agreement to any other person or entity without the written permission
of Bristol.


K.   Broker shall not allow any other person or entity not a party to this
Agreement to perform any of the herein authorized or proscribed acts. Without
limiting the forgoing, Broker shall not sub-broker any Policy or business
contemplated under this Agreement.


L.   Broker shall make available for inspection at any time by Bristol all
accounting information, books, records and other documents and things pertaining
to the business contemplated by this Agreement.


M.     Broker shall immediately provide to Bristol, upon Bristol's request, any
information requested by Bristol pertaining to any Bristol related insurance
transaction.
 
N.      Broker shall be responsible for securing and keeping in force and in
good standing the required insurance license and applicable bonds required by
the State for Broker to act as an insurance broker. Broker shall not submit any
application to Bristol unless the Broker maintains in good standing the required
insurance license. Each individual within the Broker's business who handles
Bristol's business must be fully licensed as a broker and maintain all bonds
required by the State.

Page - 2 -

--------------------------------------------------------------------------------


 
O.   If a conflict exists as to which broker is authorized to represent an
insured with respect to any Policy, Broker shall supply Bristol with a written
Broker of Record Letter from the insured authorizing the Broker to represent the
insured.


V.
UNDERWRITING CONTROL OF THE COMPANY



Bristol reserves the right to refuse any application at any time or to cancel
any Policy subject to the provisions of Section VIII below.


VI.
COMMISSIONS



A.   Commissions will be paid as outlined in Exhibit #1, attached. Commissions
will be paid net of cancellations and other adjustments to premium. Commission
schedules may be revised by mutual agreement of Broker and Bristol or by Bristol
giving Broker at least 30 days advance written notice of the revisions and the
effective date. Broker acknowledges such right to amend and waives any longer
notice period that may be available under applicable statutes, rules or
regulations.


B   Broker's right to Commission is conditioned on Broker's full compliance with
the terms, conditions, and restrictions of this Agreement. Bristol shall have
the right to set off against all sums owed by Bristol to Broker under this
Agreement for any indebtedness, liability, claim or obligation, whatsoever, of
Broker to Bristol, including unearned Commission. Any misrepresentation or
violation of law by Broker to Bristol shall constitute a waiver by Broker of any
Commission due and outstanding. Broker agrees that undistributed Commissions in
the hands of Bristol at any time may be offset against any monies due Bristol.


C.      Whenever there has been any reduction in premium, whether by
cancellation of coverage, adjustment of premium or other cause, for which
Commission has been paid hereunder, Broker shall make a refund to Bristol of all
Commission paid to Broker in connection therewith. Until said monies are
returned by Broker to Bristol, they shall be held by Broker as trustee for
Bristol on behalf of Bristol.


VII.
BILLING PROCEDURES



Broker shall submit promptly to Bristol all applications for Policies and remit
the gross premiums (without deduction of Commissions) for or payable on such
Policies, in accordance with the provisions of Bristol's Underwriting
Guidelines. Broker shall be responsible for remitting all collected premiums to
Bristol. If Broker fails to remit premiums or unearned Commissions or any other
amount due Bristol, Broker agrees to pay the reasonable costs of collection,
including attorney fees.


VIII.
POLICY CANCELLATIONS



Any Policy may be cancelled by Bristol, subject to any limitation or
restrictions contained within the Policy. A Policy may be cancelled by Bristol
in accordance with all statutory and regulatory laws.


IX.
INDEMNIFICATION OF BRISTOL



A.   Broker agrees to fully indemnify and hold harmless Bristol, its successors,
and assigns from any and all judgments, losses, damages, costs and expenses,
including attorney's fees which Bristol may at any time sustain because of the
failure of Broker to comply fully with the terms, provisions and obligations of
this Agreement, including, but not limited to the payment to Bristol of all sums
of money which may become due Bristol from Broker thereunder and any agreement
to indemnify Bristol.


B.   This Agreement to indemnify and hold Bristol harmless shall include the
reasonable attorney's fees and related expenses incurred to prosecute or defend
any lawsuit, claim, demand, administrative proceeding or arbitration; shall
extend to any claim or assertion that Broker breached or waived any provision of
any Policy, endorsement, or application; and shall include, but not be limited
to any claims or assertions of bad faith, breach of covenant of fair dealing,
unfair claims or insurance practices, deceptive trade practices,
extracontractual or exemplary damages arising wholly, or in part, from the
action or inaction of Broker.


X.
INDEMNIFICATION OF BROKER



A.   Bristol shall indemnify and hold Broker harmless:

Page - 3 -

--------------------------------------------------------------------------------



1.   Against any claims, liabilities or costs of defense which Broker may become
obligated to pay as a result of loss to policyholders caused by an error of
Bristol in the processing of policies under this Agreement unless Broker has
caused, contributed to or compounded such error.


2.   Against any and all civil liability for damages and expenses, including the
cost of defense, that Broker may be obligated to pay as a direct result of the
failure of Bristol to comply with the requirements of the Fair Credit Reporting
Act, Federal Truth in Lending Law and Fair Credit Billing Act, unless such
failure to comply has been caused or contributed to by any act or omission of
Broker.


B.   Bristol's obligation to indemnify Broker shall be conditioned upon prompt
notification
by Broker to Bristol of any claim made or legal action brought against Broker
which is subject to indemnification as set forth above and Bristol shall have
the right to direct the investigation, settlement and defense of any such claim
or action. Bristol shall not be obligated to indemnify Broker to the extent the
Broker has valid and collectable insurance applicable to any damage or
liability.


XI.
TERMINATION AND AMENDMENT



A.   The Agreement shall terminate:


1.   Automatically, if any public authority cancels, declines renewal of, or
suspends Broker's license.


2.   Automatically, on the effective date of sale, transfer, assignment, change
of ownership, change of control or merger of Broker's business. Bristol, at its
sole and absolute discretion, may offer a Brokerage Agreement to any successor
of Broker.


3.   Upon either party giving at least thirty (30) days advance written notice
to the other. The Broker acknowledges Bristol's right to terminate and waives
any longer notice period which may be available under applicable statutes, rules
or regulations.


4.   Immediately upon either party giving written notice to the other in the
event of abandonment, fraud, insolvency, breach of this Agreement, or gross and
willful misconduct on the part of such party.


B.     If this Agreement is terminated as provided in Sub-Section A, above;


1.   The Broker's authority set forth in paragraph III, above, will cease on the
date of the event described in Sub-Section A(1) or (2); or on the date specified
in a Notice of Termination of this Agreement if given with respect to
Sub-Section A (3) or (4).


2.   All provisions of this agreement shall remain in full force and effect
including Section VI, Commissions. The parties agree that after termination,
Bristol will pay Broker a Commission of ____% on renewal policies for a period
of three (3) years from the date of termination. After the three (3) years have
passed, California Insurance Code Section 769 shall apply.


3.   Bristol shall continue to provide to the policyholders all normal and
appropriate services on all in force Policies without interruption until said
Policies may lawfully be terminated.


C.   Bristol may amend this Agreement (1) upon thirty (30) days prior written
notice to Broker, or (2) immediately, in the event Bristol amends this Agreement
to comply with the law. Broker shall not be entitled to, and hereby waives, any
and all monetary damages, fees, and/or costs in the event an amendment was not
in compliance with this Section XI(C). Broker acknowledges such right to amend
and waives any longer notice period which may be available under applicable
statutes, rules or regulations.


XII.
GENERAL PROVISIONS



A.   Assignment: Broker's rights, responsibilities and interests under this
Agreement shall not be assigned or transferred, by operation of law or
otherwise, without the prior written consent of Bristol, in Bristol's sole and
absolute discretion. Any transfer or assignment in violation of this Agreement
shall be deemed null and void.


B.   Governing Law: This Agreement and the provisions herein shall be governed
by the laws of the State of California. If any provision of this Agreement
conflicts with such governing law, such provision shall be modified to comply
with such law. Venue for all actions arising from or commencing under this
Agreement shall be in Los Angeles County, California.

Page - 4 -

--------------------------------------------------------------------------------



C.   Severability: This Agreement is severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Agreement or any other term or provision hereof.


D.   Arbitration: Any dispute arising out of or related to this Agreement shall
be resolved exclusively by binding arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association ("AAA"). Either party
may invoke this arbitration procedure by giving written notice to that effect to
the other party. The parties will attempt to agree upon a single arbitrator. If
agreement regarding selection of a single arbitrator is not reached within
thirty (30) days after the initial demand for arbitration, each party shall,
within thirty (30) days thereafter, select an arbitrator. Those two arbitrators
shall, within thirty (30) days after they both have been named, select a third
arbitrator, who shall serve as the Chair of the arbitration panel. If the two
party-selected arbitrators are unable to agree upon a third arbitrator, then the
AAA shall appoint a person who is neutral to the parties to act as the Chair of
the arbitration panel. None of the arbitrators may be former or current
partners, principals, directors, officers, shareholders or employees of the
parties or their affiliates.


E.   Entire Agreement: This Agreement supersedes and replaces as of its
effective date all previous agreements, whether oral or written, between Bristol
and Broker. No representative of either party shall have the power to alter or
waive any of the terms, provisions or conditions of this Agreement unless such
alterations or waivers are made in writing and duly signed by both parties.


F.   Notice:  For purposes of this Agreement, any notice required by this
Agreement must always be written and deemed a material provision. Whenever
notice is required (a) by Bristol, the mailing, faxing, or delivery of a notice
to the last known address of Broker as shown by Bristol's records shall
constitute effective notice; (b) by Broker, the mailing, faxing, or delivery of
a notice to the following persons shall constitute effective notice:




Robert Sadler
Senior Vice-President, Marketing
Bristol West Holdings, Inc.
5701 Stirling Road
Davie, Florida 33314


Copy To:


George G. O'Brien, Esquire
Chief Legal Officer
Bristol West Holdings, Inc.
1103 Laurel Oak Road, Suite 111
Voorhees, New Jersey 08043


G.   Confidentiality: Bristol and Broker may share with one another confidential
information regarding Broker's clients. In the course of dealing with one
another, Bristol and Broker will each have access to the non-public customer
information of the other (the "Confidential Information"). Bristol and Broker
hereby agree to maintain the confidentiality of the Confidential Information in
accordance with all applicable privacy laws and regulations. Bristol and Broker,
and their respective advisors and agents may use the Confidential Information to
provide the products and services contemplated under this Agreement and as
otherwise permitted by law and regulation. Bristol and Broker further agree to
implement and maintain throughout the term of this Agreement security measures
reasonably designed to: (i) ensure the security and confidentiality of the
Confidential Information, (ii) protect against any anticipated threats or
hazards to the security and integrity of such Confidential Information, and
(iii) protect against unauthorized access to or use of such Confidential
Information that could result in substantial harm or inconvenience to any of
their customers.


H.   Time is of the Essence: Time is of the essence with respect to all
provisions contained in the Agreement.


I.   Application Process: In connection with Broker's application for a
Brokerage Agreement, Broker acknowledges and agrees that an investigation may be
made into the character, occupation, general reputation, personal habits,
health, financial condition, and mode of living of the Broker and its
representatives.


J.   Signature: Broker acknowledges that a signature is not required on this
revised Agreement. This Agreement is an amendment to the Producer's Agreement,
which authorizes this amendment without signature. 

Page - 5 -

--------------------------------------------------------------------------------



In witness whereof, Broker and Bristol have caused this Agreement to be executed
and made effective on January 1, 2005.
















 
 
BROKER   BRISTOL WEST INSURANCE SERVICES OF      
CALIFORNIA, INC.
         
By:
   
By
 
Title:
   
Title:
 
Date:
   
Date:
 
Witness:
   
Witness:
 







EXHIBIT #1 -- COMMISSIONS
 
 
 
 
 
 
Page - 6 -

--------------------------------------------------------------------------------





